___________

                                       No. 96-1837
                                       ___________

Neil Ganoe; Juane Good,                    *
husband and wife,                          *
                                           *
              Appellants,                  *
                                           *   Appeal from the United States
     v.                                    *   District Court for the
                                           *   District of Minnesota.
Koch Refining Company, a                   *
foreign corporation,                       *         [UNPUBLISHED]
                                           *
              Appellee.                    *

                                       ___________

                     Submitted:        January 15, 1997

                            Filed:     January 30, 1997
                                       ___________

Before MAGILL, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Neil Ganoe and Juane Good, husband and wife, appeal the
district court's          grant   of    summary   judgment   in   favor   of   Koch
Refining Company (Koch) in this diversity slip-and-fall action.                  We
reverse.


     Ganoe and his wife sought damages for injuries Ganoe suffered
when he slipped and fell while he was a business invitee on Koch's
premises.      Following a hearing, the district court granted Koch's
motion for summary judgment, concluding that Ganoe had failed to
produce sufficient evidence to create a triable issue as to the
existence and nature of any defect causing Ganoe's fall.


     We review a grant of summary judgment de novo, using the same
standards as the district court and finding summary judgment
appropriate only if, when viewing all the facts and reasonable
inferences therefrom in the light most favorable to the nonmoving
party, there remains no genuine issue of material fact.                   See
Scheerer v. Hardee's Food Sys., Inc., 16 F.3d 272, 273 (8th Cir.
1994).    At the summary judgment stage, we may not weigh evidence or
make credibility determinations.            See Grossman v. Dillard Dep't
Stores, Inc., 47 F.3d 969, 971 (8th Cir. 1995).


     Under Minnesota law, a business owner owes a business invitee
the duty to keep and maintain premises in a reasonably safe
condition.    See Wolvert v. Gustafson, 146 N.W.2d 172, 173 (Minn.
1966).    To recover in a slip-and-fall case, the plaintiff must
establish that the business operator knew of the defect causing the
injury or that the defect had existed for a sufficient period of
time to     charge   the   operator   with   constructive   notice   of   its
presence.    Id.; see also Gearin v. Wal-Mart Stores, Inc., 53 F.3d
216, 217-18 (8th Cir. 1995) (per curiam).          The issue of causation
is traditionally an area reserved for the jury.              See Black v.
Stumvoll, 374 N.W.2d 782, 784 (Minn. Ct. App. 1985).


     To counter Koch's motion for summary judgment, Ganoe offered
evidence that oil residue may have formed on the ground from top-
loading fuel racks; that--in the past--the design of the roof
canopy had caused water to drain, creating a mound of ice in the
area where drivers exited their vehicles; that he and other drivers
complained to Koch about the mounds of ice; that it was drizzling
and raining intermittently on the night of the accident, the
temperature was around freezing, and the ground was wet; that when
he pulled his truck around for loading, the area was slippery and
he could see the reflection of ice; that his stepson saw patches of
ice underneath the loading rack; and that Ganoe told his stepson at
the time of the accident he had slipped on ice.


                                      -2-
     Viewing the evidence in the light most favorable to Ganoe, we
conclude there exist genuine issues of material fact as to what




                               -3-
caused Ganoe to slip and fall as well as whether Koch had knowledge
of any defect and opportunity to correct it.          See Grossman, 47 F.3d
at 971 (reversing grant of summary judgment to defendant; evidence
plaintiff felt heel connect with rolling clothes rack as she fell
and other witnesses saw rack in area sufficient to create factual
dispute as to causation); Scheerer, 16 F.3d at 274-75 (reversing
grant of summary judgment to defendant; plaintiff's deposition
testimony provided submissible case as to causation where plaintiff
did not know cause of fall, but testified she saw grease and oil in
the area, and she recalled the pavement being "tacky" and having
damp spots, and the lot was on a downward slope).


      Accordingly, the judgment of the district court is reversed,
and   the   case   is   remanded   to    the   district   court   for   further
proceedings.


      A true copy.


            Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -4-